Citation Nr: 1814133	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-36 973	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for schizoid personality disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  In June 2017, the Board issued a decision that granted, denied, and remanded a multitude of claims sought by the Veteran.  Notably, one of the denied claims was broadly construed as entitlement to service connection for an acquired psychiatric disability.  In its June 2017 denial, the Board specifically discussed evidence related to schizotypal personality disorder, posttraumatic stress disorder (PTSD), depression, and anxiety.  

As stated in its June 2017 decision, the Board denied the acquired psychiatric disability claim because the Veteran had not been competently and credibly diagnosed with a current disability.  Although anxiety, depression, and posttraumatic stress disorder (PTSD) are acquired psychiatric disabilities, the Board found that these diagnoses lacked probative value.  As its reasons and bases for the determination that the diagnoses of anxiety and depression lacked probative value, the Board noted that they were not accompanied by any rationale and did not follow VA regulatory criteria.  The Board explained that the diagnosis of PTSD lacked probative value because it was based on an inaccurate factual premise (the doctor attributed the PTSD to the Veteran's claimed flashbacks from Vietnam, despite the fact that he did not have active duty service in Vietnam).  The Board found the Veteran's August 2012 diagnosis of schizotypal personality disorder to have significant probative value because it was based on accurate and complete facts, and followed VA regulatory guidance.  Ultimately, because the Veteran was only competently and credibly diagnosed with a personality disorder, rather than an acquired psychiatric disability, the Board denied the claim. 

By way of a July 2017 statement, the Veteran's attorney expressed dissatisfaction with the Board's decision and sought reconsideration solely on the issue of entitlement to service connection for "schizoid personality disorder."  See Motion for Reconsideration, 3 (July 11, 2017).  The Veteran's attorney argued that reconsideration was appropriate because medical evidence submitted in February 2017 was "not listed in the recent BVA decision."  See id.  The attorney reiterated this contention in November 2017.  See Motion for Reconsideration, 1 (Nov. 17, 2017).  Notably, the referenced February 2017 evidence appears incomplete when compared to the evidence re-submitted via November 2017 correspondence.  Compare Correspondence, 1-43 (Feb. 21, 2017), with Motion for Reconsideration, 1-88 (Nov. 17, 2017).  The Board observes that it is unclear whether the error in uploading the evidence to the claims file arose from VA or the Veteran's attorney.  

It is presumed that government officials "have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  However, the unique nature of this case warrants the Board to execute its discretion in finding that the presumption of regularity has been adequately rebutted.  Therefore, based on the Veteran's clearly stated prayer for relief, the Board has elected to vacate the June 2017 decision only as it pertains to the service connection claim for schizoid personality disorder.  See Overton v. Nicholson, 20 Vet. App. 427, 438-39 (2006) (an attorney is presumed to know the law and has a duty to communicate about the law to his client).  The remaining adjudicated claims of the June 2017 decision, to include the denials of entitlement to service connection for the acquired psychiatric disabilities of anxiety disorder, depression, PTSD, and entitlement to service connection for schizotypal personality disorder, remain in effect.  The Board also observes that other remanded claims from the June 2017 decision are still being developed by the RO; consequently, adjudication of these remanded issues would be premature at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).  The Board has elected to partially vacate its June 2017 decision only as it relates to the specific service connection claim for schizoid personality disorder (the Board is not vacating its decision to deny entitlement to service connection for other claimed acquired psychiatric disabilities).  With this particular issue now restored to appellate status, the Board has rendered a new decision on the merits of the claim, which immediately follows this Order.  




	                        ____________________________________________
	H.M. WALKER
	Veterans Law Judge, Board of Veterans' Appeals






















(NEW DECISION BEGINS ON NEXT PAGE)
THE ISSUE

Entitlement to service connection for schizoid personality disorder.


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  In June 2017, the Board issued a decision that granted, denied, and remanded a multitude of claims sought by the Veteran.  In February 2018, the Board partially vacated the June 2017 decision only as it pertained to the merits of the Veteran's service connection claim for schizoid personality disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

The Veteran has not been competently and credibly diagnosed with an acquired psychiatric disability during the pendency of his claim; he has only been competently and credibly diagnosed with a personality disorder. 


CONCLUSION OF LAW

As a matter of law, service connection for a personality disorder cannot be established; thus, the criteria to establish service connection for schizoid personality disorder have not been met.  See 38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran specifically seeks service connection for schizoid personality disorder.  Normally, the Board would broadly construe its analysis to include evidence of any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  However, this case is distinct in that the Board has already conducted such an analysis in its June 2017 decision, which effectively denied service connection for anxiety, depression, PTSD, and schizotypal personality disorder.  Whereas the June 2017 decision has only been partially vacated regarding the claimed schizoid personality disorder, the Board's jurisdiction is limited.  See 38 U.S.C. § 7104 (2012); see also Bernard v. Brown, 4 Vet. App. 384, 391 (1993).

As a preliminary matter, the Board observes that it does not have to discuss every single piece of evidence that it reviewed in arriving at its determination.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board only has to discuss its reasons for rejecting evidence favorable to the claimant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  Evidence of a personality disorder, such as schizoid personality disorder, does not constitute favorable evidence in this case because service connection for a personality disorder cannot be established as a matter of law.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, the Board will not err by failing to itemize every diagnosed personality disorder of record in this decision and will now proceed with its appellate review and analysis.  See Gonzales, 218 F.3d at 1380-81; Timberlake v. Gober, 14 Vet. App. 122 (2000).   

Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on a secondary basis if the claimed disability is proximately due to, the result of, or aggravated by, an already service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  In either instance, a threshold requirement for the granting of service connection is evidence of a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Allen v. Brown, 7 Vet. App. 439 (1995).  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Notably, the Secretary has seen fit to "explicitly exclude congenital or developmental defects, such as personality disorders, as disease, and hence any disability resulting from them cannot be service connected."  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (emphasis added).

In this case, the competent and credible evidence of record does not show that the Veteran has an acquired psychiatric disability.  Rather, the evidence submitted by the Veteran's attorney explicitly indicates that he only has personality disorders.  See, e.g., Motion for Reconsideration, 4 (Nov. 17, 2017).  These diagnosed personality disorders do not satisfy the threshold requirement of a current disability.  See Winn, 8 Vet. App. at 516.  Whereas personality disorders are not considered a disability for VA purposes, the Board must find that the threshold service connection element has not been met; consequently, the claim must be denied as a matter of law.  See Brammer, 3 Vet. App. at 225; Winn, 8 Vet. App. at 516; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for schizoid personality disorder is denied. 



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


